FILED
                           NOT FOR PUBLICATION                             OCT 17 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KENNETH GREGORY WILLIAMS,                        No. 12-35091

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00730-SI

  v.
                                                 MEMORANDUM*
OREGON DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                     Argued and Submitted October 10, 2013
                                Portland, Oregon

Before: SILVERMAN, W. FLETCHER, and CALLAHAN, Circuit Judges.

       Kenneth Gregory Williams appeals from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging violations under the Eighth

Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                           -2-
novo the district court’s grant of summary judgment, Toguchi v. Chung, 391 F.3d

1051, 1056 (9th Cir. 2004), its decision granting qualified immunity, Prison Legal

News v. Lehman, 397 F.3d 692, 698 (9th Cir. 2005), and its decision granting

Eleventh Amendment immunity, Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d

836, 838 (9th Cir. 1997), and we affirm.

      The district court properly granted summary judgment in favor of Jerry

Becker, Dave Degner, David Gillies, Ole Hansen, Ted Randall, Steven Shelton,

Jennifer Stevens, and John Vargo because Williams failed to raise a triable issue of

fact as to whether any of these defendants were deliberately indifferent to his

serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). Whether

additional diagnostic techniques or forms of treatment were necessary were matters

for the defendants’ medical judgment, see id. at 107, and there is no evidence that

they chose a course of treatment that was medically unacceptable under the

circumstances or that they otherwise knew of and disregarded an excessive risk to

Williams’ health, see Snow v. McDaniel, 681 F.3d 978, 987–88 (9th Cir. 2012);

Toguchi, 391 F.3d at 1057.

      It necessarily follows that because Williams has not shown a constitutional

violation, the defendants are also entitled to qualified immunity. See Pearson v.

Callahan, 555 U.S. 223, 231–32 (2009). To whatever extent the defendants were
                                         -3-
sued in their official capacities for money damages or retrospective equitable relief,

Eleventh Amendment immunity bars those claims. See Verizon Md. Inc. v. Pub.

Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (“In determining whether the

doctrine of Ex parte Young [209 U.S. 123 (1908)] avoids an Eleventh Amendment

bar to suit, a court need only conduct a straightforward inquiry into whether the

complaint alleges an ongoing violation of federal law and seeks relief properly

characterized as prospective.” (internal quotation marks omitted)).

      AFFIRMED.